JOINT VENTURE AGREEMENT


PREAMBLE

 

This Joint Venture Agreement ("Agreement"), dated and effective as of August 31,
2017, (the "Effective Date"), is by and between Marijuana Company of America,
Inc., a corporation organized and operating in good standing under the laws of
the State of Utah, with a business address of 1340 West Valley Parkway Suite
#205, Escondido, CA 92029 (“MCOA"), and Global Hemp Group, Inc., a corporation
organized and operating under the laws of Canada, with a business address of
Suite #106 – 1169 Mt. Seymour Road, North Vancouver, BC, V7H 2Y4 (“GHG”). Each
of the foregoing may be individually referred to as a “Party,” or collectively
as the “Parties.”

 

RECITALS

WHEREAS, MCOA is a corporation engaged in business including, but not limited
to: (1) product research and development of legal hemp-based consumer products
containing CBD under the brand name "hempSMARTTM", that targets general health
and well-being; (2) an affiliate marketing program to promote and sell its legal
hemp-based consumer products containing CBD; (3) leasing of real property to
separate business entities engaged in the growth and sale of cannabis in those
states and jurisdictions where cannabis has been legalized and properly
regulated for medicinal and recreations use; and, (4) the expansion of its
business into ancillary areas of the legalized cannabis and hemp industry, as
the legalized markets and opportunities in this segment mature and develop;

 

WHEREAS, GHG holds an active Industrial Hemp License in Canada that includes the
ability of GHG to cultivate hemp. GHG launched a multi-phase industrial hemp
project (see Exhibit 2 for further detail on the project) on the Acadian
peninsula of New Brunswick (the "New Brunswick Project"), which is envisioned to
culminate in the development of GHG's first Hemp Agro-Industrial Zone, or
"HAIZ." The first phase of the project is a hemp cultivation and a research
trial. A number of farmers were enlisted in the project on a protocol to test
three varieties of industrial hemp.

 

GHG's HAIZ concept engages farmers, processors and manufacturers to
collaboratively produce and process 100% of the hemp plant into a number of
wholesale materials that can be manufactured into healthy and sustainable
products. The HAIZ will be surrounded by hemp production thereby minimizing the
cost of expensive transportation to distant processing facilities. The HAIZ will
produce social and environmental benefits to the community. These zones are
envisioned to prospectively create jobs for farmers, foster rural development,
provide the opportunity to develop more sustainable products of superior quality
and help support GHG's commitment to creating a carbon free economy.

 

The first phase of the project also involves lab testing in support of the
trials. The College Communautaire du Nouveau Brunswick (CCNB) in Bathurst, New
Brunswick ("CCNB") will assist GHG in research on GHG's ongoing industrial hemp
trials in the region, and will perform laboratory tests in support of these
trials. These tests will provide information to validate agronomic and key yield
data in preparation of a large scale industrial development project that will
involve processing of the full plant: grain, straw, flowers and leaves,
scheduled to begin in 2018. The results of these tests will also be used in
discussions with farmers of the region to refine a hemp-based farming model, and
to mobilize additional farmers for the next growing season. A more explicit
description of the New Brunswick Project is attached hereto as Exhibit 1 and
incorporated herein by reference.

 

Page 1 of 8

 



WHEREAS, the Parties wish to participate in a joint venture project (referred to
herein as the "New Brunswick Project") in which MCOA will participate in GHG's
New Brunswick Project and provide fifty percent (50%) of the funding necessary
for GHG to complete its phase one initiative, consistent with the GHG budget
attached to this Agreement as Exhibit 2. As consideration for its financial
commitment and participation, MCOA would benefit from shared ownership over
research and development of hemp and CBD related studies produced by the New
Brunswick Project, and, in the event Canadian laws governing the powJng3,
harvesting, manufacturing and production of products containing hemp and CBD
change (as expected, but not guaranteed) in 2018, MCOA would benefit from
possible preferred pricing and terms for the purchase of hemp and CBD that would
enable MCOA to further conduct its business and research and development into
hemp and CBD products that could be prospectively legal to be distributed and
sold in Canada and possibly elsewhere.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. New Brunswick Project.

1.1 New Brunswick Project Activities.

 

(a)   After the Parties sign this Agreement, MCOA shall, within five (5)
business days, provide one-half or fifty percent (50%) of the funding required
by GHG in the New Brunswick Project as set forward in Exhibit 1.

 

(b)   After receipt of funding, GHG shall use Commercially Reasonable Efforts
to:

 

(i) Perform its responsibilities in accordance with the implementation and
conduct of the New Brunswick Project as developed by GHG (Exhibit 1).

 

(ii) Use Commercially Reasonable Efforts to perform its obligations under this
Agreement and the New Brunswick Project.

 

(iii) Communicate regularly, at least every thirty (30) days with MCOA regarding
the progress, status of all activities, including identifying milestones the New
Brunswick Project plan, and results of the New Brunswick Project plan.

 

(iv) Take reasonable steps to insure the confidentiality and retention of all
intellectual property and Confidential Information associated with the New
Brunswick Project, including:

 

(A)       requiring Participating Individuals to follow policies and procedures
for reporting any inventions, discoveries or other Intellectual Property or
Information invented, conceived, developed, derived, discovered, generated,
identified or otherwise made by the Participating Individual in the course of
his employment or retention by the party or that arises from access to
Confidential Information of the New Brunswick Project;



Page 2 of 8

 



(B)        assign to the New Brunswick Project all of his right, title and
interest in and to the Participant Inventions, including all Intellectual
Property rights relating thereto;

 

(C)       cooperate in the preparation, filing, prosecution, maintenance,
defense and enforcement of any patent or other rights in any Participant
Invention;

 

(D)        perform all acts and sign, execute, acknowledge and deliver any and
all papers, documents and instruments required to fulfill the obligations and
purposes of that agreement; and

 

(E)       be bound by obligations of confidentiality and non-use no less
restrictive than those set out in this Agreement.

 

(c) All day-to-day decisions concerning matters and functions allocated or
delegated pursuant to the New Brunswick Project, unless expressly reserved in
this for determination or approval otherwise, shall be deemed to be within the
decision-making authority of GHG.

 

1.2 Patent Rights.

Any and all intellectual property or inventions of any kind created as a result
of the New Brunswick Project, including but not limited to the Developed
Intellectual Property, and any and all patent rights related to such
intellectual property or inventions, shall be the sole property of the joint
venture, or its designee, who shall be responsible for the filing and
prosecution of all relevant United States and international patent applications.

 

1.3 Right of First Refusal

Participation in this 2017 trial project provides MCOA with Right of First
Refusal to participate in the New Brunswick commercial production project
planned for 2018 and beyond, for a period of five (5) years.

 

1.4 Determination to Proceed to Phase Two

Upon completion of this first phase of the NB growing trial, GHG will assess all
data generated from the growing trials and make a recommendation to MCOA as to
whether to proceed to Phase Two or terminate the project. If the Parties agree
to proceed and expand activities on the project in 2018, a more formal agreement
will be executed outlining the Parties respective participation and
responsibilities.

Page 3 of 8

 

2. Miscellaneous.

 

2.2 Further Assurances. Each party shall, upon reasonable request, and at the
request of the other party, promptly execute such documents and perform such
acts as may be necessary to give full effect to the terms of this Agreement.

 

2.3 No Public Statements or Use of Trademarks. Neither party shall issue or
re1ease any announcement, statement, press release or other publicity or
marketing materials relating to this Agreement or, unless expressly permitted
under this Agreement, otherwise use the other party's trademarks, service marks,
trade names, logos, domain names or other indicia of source, association or
sponsorship, in each case, without the prior written consent of the other party,
which shall not be unreasonably withheld or delayed.

 

2.4 Privileged Communications. It is expected that, in furtherance of this
Agreement, the parties will, from time to time, disclose to one another
privileged communications with counsel, including opinions, memoranda, letters
and other written, electronic and verbal communications. Such disclosures are
made with the understanding that they shall remain confidential and that they
are made in connection with the shared community of legal interests existing
between the parties, including the community of legal interests in avoiding
infringement of any valid, enforceable third-party patents and in obtaining
patent protection for Developed Intellectual Property.

 

2.5 Entire Agreement. This Agreement, together with all Schedules and any other
documents incorporated herein by reference, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any conflict between the terms and provisions of this Agreement and
those of any Schedule or other document, the following order of precedence shall
govern: (a) first, this Agreement, excluding its Schedules; (b) second, the
Schedules to this Agreement as of the Effective Date; and (c) third, any other
documents incorporated herein by reference.

 

2.6 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this Section:

 

If to MCOA 1340 West Valley Parkway Suite #205,

Escondido, CA 92029

Email: don@donaldsteinberg.com

Attention: Donald Steinberg

 

If to GHG: Suite #106 - 1169 Mt. Seymour Road,

North Vancouver, BC, V7H 2Y4

Email: curt@globalhempgroup.com

Attention: Curt Huber



Page 4 of 8

 



Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the five (5) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

MARIJUANA COMPANY OF AMERICA, INC.

 

 

By _______________________

Name: DONALD STEINBERG

Title: President, Chief Executive Officer

 

 

 

GLOBAL HEMP GROUP, INC.

 

 

By _______________________

Name: CURT HUBER

Title:       Director

Page 5 of 8

 

 

Exhibit 1

 [image_002.jpg]




Page 6 of 8

 

Exhibit 2

 

NEW BRUNSWICK HEMP TRIALS

 

Global Hemp Group’s (GHG) launching of agricultural hemp trials in northeast New
Brunswick marks the return of industrial hemp to the region where it was tried
20 years ago but failed to take off due to lack of market opportunities.  These
trials are part of the first of three phases in implementing the Company’s Hemp
Agro-Industrial Zone (HAIZ). The project focuses on the development of an
industrial cluster around the hemp crop, which will ensure a market for farmers,
year-round manufacturing job opportunities for the region, and a model for the
Company to attract and develop additional HAIZ projects in other regions as well
as provide a consistent potential revenue stream for the GHG and its
shareholders.

 

The trials take place in two areas east and west of Bathurst New Brunswick as
can be seen on the map below.  A third area around Miramichi is being considered
for future greenhouse operations. The area between these three sites covers more
than 50,000 acres farmed by 150 farmers. Barley, alfalfa, and hay are by far the
principal crops grown in the area with soybean and corn coming second. Finding a
place for hemp in the prevailing rotational patterns will be prime concern of
the trials and accompanying investigations. Beginning mid-August, Dr. Perrault,
a Development Economist and Director of GHG will be present in the region for
one month and will conduct surveys of prospective farmers to enlist their
support for the coming year, and to discuss the terms of their collaboration.

 

THREE PHASE PROJECT

This first phase of the project is the field trials of a number of hemp
varieties, and a survey of farming conditions in the area. Data will be
collected on yields of the grain, straw, flowers & leaves, and CBD content of
the hemp. In addition, farmer commitment to hemp cultivation, and possible
rotations in which hemp cultivation would fit profitably will all be critical in
appraising the project using information relevant to growing conditions in the
Acadian Peninsula. The second phase of the project in 2018 will expand
cultivation beyond trials to cover more than 100 acres and include a larger
number of varieties. Pilot industrial activities will also be included in this
phase. The third phase of the project - Starting with the 2019 growing season,
the project will embark on its final phase on the way to full agricultural and
industrial deployment. Over the next three years, the area under hemp
cultivation is expected to reach 9,000 acres and industrial facilities to
process seed, straw, and flowers & leaves will be fully operational. The New
Brunswick HAIZ requires a total investment of $64.0 million over five years,
with the majority of this investment coming in years four and five. The project
will create hundreds of direct new jobs in both agriculture and manufacturing.

 



Page 7 of 8

 

The project has three principal thrusts: hemp farming, primary processing of the
crop, and secondary processing into finished products. More than one hundred
farmers are expected to participate in the project by year five. The
introduction of hemp into the farming system will take into consideration other
farming activities of the region, so that complementarities will be fully
exploited. This new, low carbon footprint plant has the potential of becoming a
major regional crop similar to potatoes in the northwest of the province.
Primary processing will include a decortication plant to separate fiber and
hurd, a seed processing plant to extract oil and protein powder, and, when
Canadian legislation allows, a facility to process flowers and leaves to extract
cannabidiol (CBD) and terpenes. Markets for seed and CBD are already in full
development. Marketing agreements for these products are under negotiations. The
real sources of employment and environmental benefits however, are found in
secondary processing, and the Company has established links with manufacturers,
who will process these primary products locally into consumer products. Fiber
will be cottonized to enter the textile market; hurd will be processed into
hemp-lime bricks for the construction industry; and oil and seed cake will be
enriched with CBD and terpenes, to produce healthy human and animal foods. The
entire hemp plant will be transformed into an array of environmentally friendly
products. The project is set in an incremental five-year framework, in which
farmers will be helped and guided as they adapt to the new crop and explore a
new farming system model. A multi-dimensional research program will be
implemented to support farming activities, to improve processing methods, to
develop new products, and to monitor the use and impact of products from the
HAIZ. Contacts with research organizations of the region have already been
established and agreements are under negotiations.

 

With the support of Mr. Jesse Chiasson, Business growth officer at the
Department of Agriculture, Aquaculture and Fisheries (DAAF) in Bathurst, a
number of farmers were enlisted in the project on a protocol to test three
varieties of industrial hemp. CCNB will perform laboratory tests in support of
these trials. A contract covering these services was signed on July 28. GHG
envisions further collaboration with CCNB-INNOV, the R&D network of CCNB located
at its Bathurst campus, as well as with CCNB’s academic and contract training
divisions to develop the new skills required by hemp farming and
processing. Such collaboration will be the subject of formal contracts and
MOUs.  “CCNB-INNOV is excited and enthusiastic in collaborating on this kind of
project”, says Dr. Sylvain Poirier, the Entrepreneurship & Innovation Executive
Director at CCNB and head of the CCNB-INNOV network.

 

These tests will provide information to validate agronomic and key yield data in
preparation of a large scale industrial development project that will involve
processing of the full plant: grain, straw, flowers and leaves, scheduled to
begin next year. The results of these tests will also be used in discussions
with farmers of the region in late August to refine a hemp-based farming model,
and to mobilize additional farmers for the next growing season. The project has
also been submitted to Opportunities New Brunswick for financial support.

 

GHG’s Hemp Agro-Industrial Zone or HAIZ concept engages farmers, processors
providing a variety of proprietary disruptive technologies, and manufacturers to
collaboratively produce and process 100% of the hemp plant into a number of
wholesale materials that can be manufactured into tens of thousands of healthy
and sustainable products. The HAIZ will be surrounded by hemp production thereby
minimizing the cost of expensive transportation to distant processing
facilities. The HAIZ will produce social and environmental benefits to the
community, and value for investors in the Company. These zones will create jobs
for farmers, foster rural development, provide the opportunity to develop more
sustainable products of superior quality and help support GHG’s commitment to
creating a carbon free economy.

 



Page 8 of 8

 

 